DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.


Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/03/2019 and 09/10/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Roger Chen (Registration No. 67,314) on 01/13/2021.
The application has been amended as follows:

an automatic test upon multiple solid-state drive (SSD) storage devices to be tested, the multiple SSD storage devices to be connected to a computer apparatus via a first external connection port interface and at least one second external connection port interface, the first external connection port interface being different from the at least one second external connection port interface, the computer apparatus including a user interface, the automatic test [[is]] controlled by the computer apparatus to sequentially or simultaneously send multiple test signals to multiple flash memory controllers of the multiple SSD storage devices which are connected to the first external connection port interface and the at least one second external connection port interface via the first external connection port interface and the at least one second external connection port interface for performing corresponding testing, the multiple flash memory controllers being arranged for performing the corresponding testing upon multiple flash memory chips of the multiple SSD storage devices according to the multiple test signals received from the computer apparatus so as to respectively obtain and record multiple test results of the multiple SSD storage devices and then arranged for respectively reporting the multiple test results from the multiple flash memory controllers to the computer apparatus via the first external connection port interface and the at least one second external connection port interface to make the computer apparatus store the multiple test results into a storage circuit of the computer apparatus, and the method comprises:
providing the user interface which is to be controlled by a user to input at least one set of setting parameters used by execution of a testing task of at least one test software tool upon the multiple SSD storage devices;

automatically executing the at least one test software tool to perform the testing task respectively upon the multiple SSD storage devices according to the information of the at least one field; and
automatically storing a test result of the testing task completed by the at least one test software tool and displaying the test result on the user interface to notify the user.

2. (Currently amended) The method of claim 1, wherein the at least one test software tool comprises a plurality of test software tools[[;]], and the user interface is to be used by the user to:
input a plurality of sets of setting parameters to automatically configure information of a plurality of fields referenced by multiple testing tasks executed by the plurality of test software tools according to the plurality of sets of setting parameters;
automatically execute the plurality of test software tools to perform the multiple testing tasks respectively upon the multiple SSD storage devices according to the information of the plurality of fields; and
automatically store a plurality of test results of the multiple testing tasks completed by the plurality of test software tools and then displaying the plurality of test results on the user interface to notify the user.

7. (Currently amended) The method of claim 1, further comprising:
automatically scanning names and product serial numbers of all externally connected SSD storage devices and filtering out a system drive partition [[C]] to obtain the multiple SSD storage devices.

8. (Currently amended) The method of claim 1, wherein the automatically executing step and the automatically storing step are performed repeatedly[[;]], and the at least one test software tool comprises at least one of the following tools comprising: a software tool program AS SSD Benchmark for SSD performance testing, a software tool program CrystalDiskInfo for hard drive detection, a software tool program HDTunePro for hard drive detection and repair, a software tool program BurnInTest for burn-in testing, a software tool program H2TestW for read/write speed testing, a software tool program CreatePartition for hard drive partition creation, and a software tool program DeletePartition for hard drive partition deletion.

9. (Currently amended) A computer apparatus used for performing an automatic test upon multiple SSD storage devices to be tested, the multiple SSD storage devices to be connected to a computer apparatus via a first external connection port interface and at least one second external connection port interface, the first external connection port interface being different from the at least one second external connection port interface, the computer apparatus including a user interface, the automatic test [[is]] controlled by the computer apparatus to sequentially or simultaneously send multiple 
the user interface which is to be controlled by a user to input at least one set of setting parameters used by execution of a testing task of at least one test software tool upon the multiple SSD storage devices;
the storage circuit, used for storing a specific program code for performing the automatic test;
a processor, coupled to the storage circuit and the user interface, used for reading the specific program code form the storage circuit to execute the specific program code for:

automatically executing the at least one test software tool to perform the testing task respectively upon the multiple SSD storage devices according to the information of the at least one field; and
automatically storing a test result of the testing task completed by the at least one test software tool and displaying the test result on the user interface to notify the user.

10. (Currently amended) The computer apparatus of claim 9, wherein the at least one test software tool comprises a plurality of test software tools[[;]], the user interface is to be used by the user to input a plurality of sets of setting parameters[[;]], and the processor is arranged to execute the specific program code to:
automatically configure information of a plurality of fields referenced by multiple testing tasks executed by the plurality of test software tools according to the plurality of sets of setting parameters;
automatically execute the plurality of test software tools to perform the multiple testing tasks respectively upon the multiple SSD storage devices according to the information of the plurality of fields; and
automatically store a plurality of test results of the multiple testing tasks completed by the plurality of test software tools and then displaying the plurality of test results on the user interface to notify the user.

15. (Currently amended) The computer apparatus of claim 9, wherein the processor is arranged for automatically scanning names and product serial numbers of all externally connected SSD storage devices and filtering out a system drive partition [[C]] to obtain the multiple SSD storage devices.

16. (Currently amended) The computer apparatus of claim 9, wherein the steps executed by the processor are performed repeatedly[[;]], and the at least one test software tool comprises at least one of the following tools comprising: a software tool program AS SSD Benchmark for SSD performance testing, a software tool program CrystalDiskInfo for hard drive detection, a software tool program HDTunePro for hard drive detection and repair, a software tool program BurnInTest for burn-in testing, a software tool program H2TestW for read/write speed testing, a software tool program CreatePartition for hard drive partition creation, and a software tool program DeletePartition for hard drive partition deletion.

17. (Currently amended) A user interface of a computer apparatus capable of performing an automatic test upon multiple SSD storage devices to be tested, the multiple SSD storage devices to be connected to a computer apparatus via a first external connection port interface and at least one second external connection port interface, the first external connection port interface being different from the at least one second external connection port interface, the automatic test [[is]] controlled by the computer apparatus to sequentially or simultaneously send multiple test signals to 
a first operation region which is to be controlled by a user to select multiple test software tools via the first operation region to perform multiple testing tasks;
a second operation region which is to be controlled by the user to adjust an execution order of the multiple testing tasks of the multiple test software tools selected by the user via the second operation region;
a third operation region which is to be controlled by the user to configure multiple sets of setting parameters of the multiple test software tools via the third operation region; and


18. (Currently amended) The user interface of claim 17, further comprising:
a fifth operation region, used for displaying test results of the multiple testing tasks being currently executed; and
a sixth operation region, used for displaying a detailed test procedure of the displayed test results.

19. (Currently amended) The user interface of claim 17, wherein names and product serial numbers of all externally connected SSD storage devices are scanned and a system drive partition [[C]] is filtered out of the scanned SSD storage devices to obtain the multiple SSD storage devices.

20. (Currently amended) The user interface of claim 17, wherein the at least one test software tool comprises at least one of the following tools comprising: a software tool program AS SSD Benchmark for SSD performance testing, a software tool program CrystalDiskInfo for hard drive detection, a software tool program HDTunePro for hard drive detection and repair, a software tool program BurnInTest for burn-in testing, a software tool program H2TestW for read/write speed testing, a software tool program CreatePartition for hard drive partition creation, and a software tool program DeletePartition for hard drive partition deletion.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 9, and 17 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 9, and 17: “…the multiple flash memory controllers being arranged for performing the corresponding testing upon multiple flash memory chips of the multiple SSD storage devices according to the multiple test signals received from the computer apparatus so as to respectively obtain and record multiple test results of the multiple SSD storage devices and then arranged for respectively reporting the multiple test results from the multiple flash memory controllers to the computer apparatus via the first external connection port interface and the at least one second external connection port interface…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Champoux et al. (U.S. Patent Application Publication No. US 2018/0196103 A1), hereinafter “Champoux”
	Champoux: Fig. 2 and Champoux: ¶ 0044 teach a computer system which provides a user interface for a user of an ATE to load and execute test programs on DUTs.  Champoux: ¶ 0047 further teaches that the test programs execute via site module boards which each comprise a tester processor (similar to the claimed flash memory controllers) and at least one FPGA device.  Champoux: Fig. 4 and Champoux: ¶ 0065 further teach that the FPGA tester block is connected to the tester processor through a port and to the DUT through another port (similar to the claimed first/second external connection ports).  Champoux: Fig. 10 and Champoux: ¶ 0097-0098 further teach a DUT emulator feature is implemented for DUTs that are next-generation hardware such as PCIe 4.0 SSDs (similar to the claimed multiple SSD storage devices to be tested).
	Although conceptually similar to the claimed invention of the instant application, Champoux does not teach the multiple flash memory controllers being arranged for performing the corresponding testing upon multiple flash memory chips of the multiple SSD storage devices according to the multiple test signals received from the computer apparatus so as to respectively obtain and record multiple test results of the multiple SSD storage devices and then arranged for respectively reporting the multiple test results from the multiple flash memory controllers to the computer apparatus via the first external connection port interface and the at least one second external connection port interface.




Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Heller et al. (U.S. Patent No. 4,907,230); teaching apparatus and method for testing electrical circuits, especially printed circuit boards containing a number of integrated circuit components.  Access to the component to be tested is by means of a clip with driver/sensor pins having field effect transistor circuitry.  Each pin corresponds to an access point on the device under test, and each pin includes its own circuitry for driving the inputs and sensing the outputs of both analog and digital components.  The test instrumentation is integrated with a host microcomputer, eliminating the need for "memory behind the pins".  Test programming directs the test instrumentation to perform functional testing while the components are in circuit and to test for in-circuit component parameters.  The invention provides automatic test generation, including means for learning the characteristics of known good components and boards.  The invention 
Organ et al. (U.S. Patent No. US 6,449,741 B1); teaching an electronic tester with digital, and analog, and memory test circuitry on a single platform.  A test head is coupled to a device under test.  The device under test can be a system-on-a-chip integrated circuit, a mixed signal integrated circuit, a digital integrated circuit, or an analog integrated circuit.  Digital test circuitry applies digital test signals to the device under test coupled to the test head and receives digital outputs from the device under test in response to the digital test signals.  Analog test circuitry applies analog test signals to the device under test coupled to the test head and receives analog outputs from the device under test in response to the analog test signals.  Memory test circuitry applies memory test patterns to the device under test coupled to the test head and receives memory outputs from the device under test in response to the memory test patterns.  A tester computer supervises the application of digital, analog, and memory test signals from the digital, analog, and memory test circuitry to the device under test such that signals applied to the device under test can be solely digital test signals, solely analog test signals, solely memory test signals, or mixed digital, analog, and memory test signals.  The test head, the digital test circuitry, the analog test circuitry, the memory test circuitry, and the computer are operable as a single platform.
Champoux


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114